Exhibit 10.2

 

OP PARTNERSHIP AGREEMENT PREFERRED UNIT AMENDMENT

 

Twenty-Fourth Amendment to the
First Amended and Restated Agreement
of Limited Partnership
of SL Green Operating Partnership, L.P.

 

This Amendment is made as of March 28, 2016 by SL Green Realty Corp., a Maryland
corporation, as managing general partner (the “Company” or the “Managing General
Partner”) of SL Green Operating Partnership, L.P., a Delaware limited
partnership (the “Partnership”), and as attorney-in-fact for the Persons named
on Exhibit A to the First Amended and Restated Agreement of Limited Partnership
of SL Green Operating Partnership, L.P., dated as of August 20, 1997, as amended
from time to time (the “Partnership Agreement”), for the purpose of amending the
Partnership Agreement.  Capitalized terms used herein and not defined shall have
the meanings given to them in the Partnership Agreement.

 

WHEREAS, pursuant to that certain agreement of purchase and sale (the “Agreement
of Purchase and Sale”), dated as of March 28, 2016, by and between R.A.S. LLC, a
New York limited liability company (the “Seller”), and 183 Broadway Owner LLC, a
Delaware limited liability company (the “Purchaser”), the Purchaser has agreed
to acquire certain real property from the Seller in exchange for, among other
things, preferred partnership units of the Partnership.

 

WHEREAS, the Partnership owns a direct or indirect interest in the Purchaser.

 

WHEREAS, Section 4.02A of the Partnership Agreement grants the Managing General
Partner authority to cause the Partnership to issue interests in the Partnership
to Persons other than the Managing General Partner in one or more classes or
series, with such designations, preferences and relative, participating optional
or other special rights, powers and duties as may be determined by the Managing
General Partner in its sole and absolute discretion, subject to applicable
Delaware law.

 

WHEREAS, the Managing General Partner has determined that, in connection with
the issuance of the preferred partnership units contemplated by the Agreement of
Purchase and Sale, it is necessary and desirable to amend the Partnership
Agreement to create and set forth the terms of the preferred partnership units
having the designations, rights and preferences set forth herein.

 

WHEREAS, solely to the extent necessary to effect the establishment of the
Series U Preferred Units (as defined herein) with the terms and conditions
described herein, the following shall be deemed to amend Articles V and VI and
Section 8.06 of the Partnership Agreement.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Managing General Partner hereby amends the Partnership Agreement as follows:

 

1.                                      Article I of the Partnership Agreement
is hereby amended by adding the following definition:

 

1

--------------------------------------------------------------------------------


 

“Series U Preferred Units” means the series of Partnership Units established
pursuant to the Twenty-Fourth Amendment to this Partnership Agreement,
representing units of Limited Partnership Interest designated as the Series U
Preferred Units, with the preferences, rights, voting powers, restrictions,
limitations as to distributions, qualifications and terms and conditions of
repurchase and conversion as described herein.

 

2.                                      In accordance with Section 4.02A of the
Partnership Agreement, set forth below are the terms and conditions of the
Series U Preferred Units hereby established:

 

A.                                    Designation and Number.  A series of
Partnership Units, designated as Series U Preferred Units, is hereby
established.  The maximum number of Series U Preferred Units shall be 680,000.

 

B.                                    Rank.  The Series U Preferred Units, with
respect to rights to the payment of dividends and the distribution of assets
upon the liquidation, dissolution or winding up of the Partnership, rank
(a) senior to the Class A Units, the Class B Units (collectively, the “Common
Units”) and all Partnership Interests outstanding or issued in the future by the
Partnership, the terms of which do not expressly provide that such Partnership
Interests rank senior to or on a parity with the Series U Preferred Units,
(b) on a parity with the Series F Preferred Units, the Series G Preferred Units,
the Series I Preferred Units, the Series J Preferred Units, the Series K
Preferred Units, the Series L Preferred Units, Series M Preferred Units,
Series N Preferred Units, Series O Preferred Units, the Series P Preferred
Units, the Series Q Preferred Units, the Series R Preferred Units, the Series S
Preferred Units, the Series T Preferred Units and all Partnership Interests
outstanding or issued in the future by the Partnership, the terms of which
expressly provide that such Partnership Interests rank on a parity with the
Series U Preferred Units and (c) junior to all Partnership Interests issued in
the future by the Partnership, the terms of which expressly provide that such
Partnership Interests rank senior to the Series U Preferred Units (provided
prior consent of the holders of the Series U Preferred Units has been obtained
prior to the issuance of such Partnership Interests).

 

C.                                    Distributions.

 

(i)                                     Pursuant to Section 5.01 of the
Partnership Agreement but subject to the rights of holders of any Partnership
Interests ranking senior to the Series U Preferred Units as to the payment of
distributions, the holders of the then outstanding Series U Preferred Units
shall be entitled to receive, when, as and if authorized by the Managing General
Partner, out of Available Cash, cumulative quarterly preferential cash
distributions in an amount per unit provided as follows:

 

(1) at any time prior to the death of the person that wholly owns the entity
that holds the Series U Preferred Units on the date (the “Closing Date”) that
the Series U Preferred Units were issued (the “Relevant Person”): (i) 4.50% per
annum of the $25.00 liquidation preference (equivalent to a fixed amount per
annum of $1.125 per unit) through the date that is the fourth anniversary of the
Closing Date, and thereafter (ii) 4.00% per annum of the $25.00 liquidation
preference (equivalent to a fixed amount per annum of $1.00 per unit) through
the date that is the fifth anniversary of the Closing Date, and thereafter
(iii) 3.50% per annum of the $25.00 liquidation preference (equivalent to a
fixed amount per annum of $0.875 per unit);

 

2

--------------------------------------------------------------------------------


 

(2) at any time after the death of the Relevant Person, which death occurs prior
to the fifth anniversary of the Closing Date: (i) 4.50% per annum of the $25.00
liquidation preference (equivalent to a fixed amount per annum of $1.125 per
unit) through the date that is the fourth anniversary of the Closing Date, and
thereafter (ii) 4.00% per annum of the $25.00 liquidation preference (equivalent
to a fixed amount per annum of $1.00 per unit) through the date that is the
fifth anniversary of the Closing Date, and thereafter (iii) 3.00% per annum of
the $25.00 liquidation preference (equivalent to a fixed amount per annum of
$0.75 per unit); and

 

(3) at any time after the death of the Relevant Person, which death occurs on or
after the fifth anniversary of the Closing Date, 3.00% per annum of the $25.00
liquidation preference (equivalent to a fixed amount per annum of $0.75 per
unit).

 

Distributions on the Series U Preferred Units shall accrue and be fully
cumulative from the date of original issuance and shall be payable quarterly
when, as and if authorized by the Managing General Partner, in equal amounts in
arrears on the fifteenth day of each January, April, July and October or, if not
a business day, the next succeeding business day (each, a “Series U Preferred
Unit Distribution Payment Date”). Any distribution (including the initial
distribution) payable on the Series U Preferred Units for any partial
distribution period shall be prorated and computed on the basis of a 360-day
year consisting of twelve 30-day months, which basis shall also be used to
calculate the distribution payable in respect of the Distribution Period in
which a change in the distribution rate occurs pursuant to the provisions of
sub-paragraphs (1), (2) or (3) above.  “Distribution Period” shall mean the
period from and including the date of original issuance and ending on but
excluding the fifteenth day of July 2016, and each subsequent period from and
including such Series U Preferred Unit Distribution Payment Date and ending on
but excluding the next following Series U Preferred Unit Distribution Payment
Date. For the avoidance of doubt, the first Distribution Period is the period
from and including March 28, 2016 and ending on but excluding the fifteenth day
of July 2016 (or, if not a business day, the next succeeding business day).

 

(ii)                                  No distribution on the Series U Preferred
Units shall be authorized by the Managing General Partner or declared or paid or
set apart for payment by the Partnership at such time as the terms and
provisions of any agreement of the Managing General Partner or the Partnership,
including any agreement relating to its indebtedness, prohibits such
authorization, declaration, payment or setting apart for payment or provides
that such authorization, declaration, payment or setting apart for payment would
constitute a breach thereof, or a default thereunder, or if such authorization,
declaration, payment or setting apart for payment shall be restricted or
prohibited by law.  No interest, or sum of money in lieu of interest, shall be
payable in respect of any distribution payment or payments on the Series U
Preferred Units which may be in arrears.

 

(iii)                               Notwithstanding the foregoing, distributions
with respect to the Series U Preferred Units shall accumulate whether or not any
of the foregoing restrictions exist, whether or not there is sufficient
Available Cash for the payment thereof and whether or not such distributions are
authorized. Accumulated but unpaid distributions on Series U Preferred Units
shall not bear interest and holders of the Series U Preferred Units shall not be
entitled to any distributions in excess of full cumulative distributions.  Any
distribution payment made on the

 

3

--------------------------------------------------------------------------------


 

Series U Preferred Units shall first be credited against the earliest
accumulated but unpaid distribution due with respect to such units which remains
payable.

 

(iv)                              Except as provided in section 2.C.(v), unless
full cumulative distributions have been or contemporaneously are declared and
paid or authorized, declared and a sum sufficient for the payment thereof set
apart for such payment on the Series U Preferred Units for all past distribution
periods and the then current distribution period, no distributions (other than
in Partnership Interests ranking junior to the Series U Preferred Units as to
the payment of dividends and the distribution of assets upon any liquidation,
dissolution or winding up of the Partnership) shall be authorized, declared or
paid or set apart for payment nor shall any other distribution be authorized,
declared or made upon any other Partnership Interests ranking, as to the payment
of distributions or the distribution of assets upon any liquidation, dissolution
or winding up of the Partnership, junior to or on a parity with the Series U
Preferred Units for any period, nor shall any other Partnership Interests
ranking junior to or on a parity with the Series U Preferred Units as to the
payment of distributions or the distribution of assets upon any liquidation,
dissolution or winding up of the Partnership, be redeemed, purchased or
otherwise acquired for any consideration (or any moneys be paid to or made
available for a sinking fund for the redemption of any such Partnership
Interests) by the Partnership (except by conversion into or exchange for
Partnership Interests ranking junior to the Series U Preferred Units as to the
payment of distributions and the distribution of assets upon any liquidation,
dissolution or winding up of the affairs of the Partnership).

 

(v)                                 When distributions are not paid in full (or
a sum sufficient for such full payment is not so set apart) upon the Series U
Preferred Units and any other Partnership Interests ranking on a parity as to
the payment of distributions with the Series U Preferred Units, all
distributions authorized and declared upon the Series U Preferred Units and any
other Partnership Interests ranking on a parity as to the payment of
distributions with the Series U Preferred Units shall be declared pro rata so
that the amount of distributions authorized and declared per Series U Preferred
Unit and such other Partnership Interests shall in all cases bear to each other
the same ratio that accumulated distributions per each Series U Preferred Unit
and such other Partnership Interests (which shall not include any accumulation
in respect of unpaid distributions for prior distribution periods if such other
Partnership Interests do not have a cumulative distribution) bear to each other.

 

(vi)                              Holders of Series U Preferred Units shall not
be entitled to any distribution, whether payable in cash, property or
Partnership Interests, in excess of full cumulative distributions on the
Series U Preferred Units as described above.  Accrued but unpaid distributions
on the Series U Preferred Units will accumulate as of the Series U Preferred
Units Distribution Payment Date on which they first become payable.

 

D.                                    Allocations.  Allocations of the
Partnership’s items of income, gain, loss and deduction shall be allocated among
holders of Series U Preferred Units in accordance with Article VI of the
Partnership Agreement.

 

4

--------------------------------------------------------------------------------


 

E.                                     Liquidation Preference.

 

(i)                                     In the event of any voluntary or
involuntary liquidation, dissolution or winding up of the Partnership, the
holders of the Series U Preferred Units shall be entitled to receive out of the
assets of the Partnership available for distribution to the Partners pursuant to
Section 13.02.A of the Partnership Agreement a liquidation preference of $25.00
per Series U Preferred Unit, plus an amount equal to any accumulated and unpaid
distributions (whether or not earned or authorized) to the date of payment (the
“Series U Liquidation Value”), before any distribution of assets is made to
holders of any other Partnership Interests that rank junior to the Series U
Preferred Units as to the distribution of assets upon the liquidation,
dissolution or winding up of the Partnership, but subject to the preferential
rights of the holders of Partnership Interests ranking senior to the Series U
Preferred Units as to the distribution of assets upon the liquidation,
dissolution or winding up of the Partnership.

 

(ii)                                  If upon any such voluntary or involuntary
liquidation, dissolution or winding up of the Partnership, the assets of the
Partnership legally available for distribution to its Partners are insufficient
to make such full payment to the holders of the Series U Preferred Units, and
the corresponding amounts payable on all other Partnership Interests ranking on
a parity with the Series U Preferred Units as to the distribution of assets upon
the liquidation, dissolution or winding up of the Partnership, then the holders
of the Series U Preferred Units, and all other holders of such Partnership
Interests on a parity with the Series U Preferred Units shall share ratably in
any such distribution of assets in proportion to the full liquidating
distributions (including, if applicable, accumulated and unpaid distributions)
to which they would otherwise be respectively entitled.

 

(iii)                               After payment of the full amount of the
Series U Liquidation Value, the holders of the Series U Preferred Units, shall
have no right or claim to any of the remaining assets of the Partnership.

 

(iv)                              None of a consolidation or merger of the
Partnership with or into another entity, a merger of another entity with or into
the Partnership, a statutory unit exchange by the Partnership or a sale, lease
or conveyance of all or substantially all of the Partnership’s property or
business shall be considered a liquidation, dissolution or winding up of the
affairs of the Partnership.

 

F.                                      Repurchase at the Option of the Holder.

 

(i)                                     Notwithstanding any other provision of
the Partnership Agreement to the contrary, the holders of the Series U Preferred
Units shall have the right to require the Partnership to repurchase for cash all
or a portion of the Series U Preferred Units at any time after the date hereof
(the “Cash Repurchase Right”), subject to clause (ii) of this Section 2.F. The
repurchase price per Series U Preferred Unit upon such repurchase shall be paid
by the Partnership in cash and shall be in an amount equal to the Series U
Liquidation Value of such Series U Preferred Units to the date of such
repurchase (the “Repurchase Consideration”).  From and after the applicable
repurchase date, the Series U Preferred Units so repurchased shall no longer be
outstanding and all rights hereunder, to distributions or otherwise, with
respect to such Series U Preferred Units shall cease.

 

5

--------------------------------------------------------------------------------


 

(ii)           Each holder of Series U Preferred Units who desires to require
the Partnership to repurchase all or a portion of the Series U Preferred Units
shall provide notice to the Partnership (with a copy to the Managing General
Partner) in the form of the Notice of Repurchase Demand attached as Exhibit A
hereto (a “Repurchase Demand Notice”) via facsimile, hand delivery or other mail
or messenger service.  The date upon which the Partnership initially receives a
Repurchase Demand Notice shall be a “Notice Date.” The Partnership shall pay to
such holder of Series U Preferred Units the Repurchase Consideration within ten
(10) Business Days after the Notice Date.  A holder of Series U Preferred Units
may not request repurchase of less than 10,000 Series U Preferred Units or, if
such holder of Series U Preferred Units holds less than 10,000 Series U
Preferred Units, for less than all of the Series U Preferred Units held by such
holder of Series U Preferred Units.

 

(iii)          From and after the applicable repurchase date, the Series U
Preferred Units so repurchased shall no longer be outstanding and all rights
hereunder, to distributions or otherwise, with respect to such Series U
Preferred Units shall cease.

 

G.            Voting Rights.  Except as required by applicable law, the Series U
Preferred Units shall have no voting rights, except that no amendment of the
Partnership Agreement shall be made that materially adversely affects the rights
of the holders of Series U Preferred Units without the consent of a majority of
such holders (unless all holders of Partnership Interests are materially
adversely affected to the same degree).  For the avoidance of doubt, any
amendment to create, establish or amend the rights and designations of a series
of Partnership Units shall not require the consent of the holders of the
Series U Preferred Units.

 

H.            Conversion.  The Series U Preferred Units are not convertible into
or exchangeable for any other property or securities of the Partnership.

 

I.             Transfer.  In addition to the restrictions set forth in
Section 11.03 of the Partnership Agreement, except as set forth in section 2.F
above, a holder of the Series U Preferred Units may not Transfer any of the
Series U Preferred Units without the consent of the Managing General Partner,
which consent may be withheld in the Managing General Partner’s sole
discretion.  Any attempt to effect a Transfer of the Series U Preferred Units
without the Managing General Partner’s consent shall be void ab initio.

 

For purposes of this Section 2.I, “Transfer” shall have the meaning of
“transfer” as defined in 11.1(A) in the Partnership Agreement.  The term
“Transfer” as used in this section 2.I or Article XI of the Partnership
Agreement shall not include any repurchase of the Series U Preferred Units by
the Partnership.

 

J.             Restrictions on Ownership.  No person that is not a legal
resident of the United States of America shall be permitted to beneficially own,
directly or indirectly for U.S. federal income tax purposes, any Series U
Preferred Units.  The acquisition of any Series U Preferred Units by any person
that is not a legal resident of the United States of America, whether or not in
accordance with Section 2.I above, shall be void ab initio.

 

6

--------------------------------------------------------------------------------


 

3.             Except as modified herein, all terms and conditions of the
Partnership Agreement shall remain in full force and effect, which terms and
conditions the Managing General Partner hereby ratifies and confirms.

 

4.             This Amendment shall be construed and enforced in accordance with
and governed by the laws of the State of Delaware, without regard to conflicts
of law.

 

5.             If any provision of this Amendment is or becomes invalid, illegal
or unenforceable in any respect, the validity, legality and enforceability of
the remaining provisions contained herein shall not be affected thereby.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
first set forth above.

 

 

 

SL GREEN REALTY CORP., a Maryland corporation,

 

 

as Managing General Partner of SL Green Operating Partnership, L.P.

 

 

and on behalf of existing Limited Partners

 

 

 

 

 

 

By:

/s/ Andrew Levine

 

 

 

Name:

Andrew Levine

 

 

 

Title:

Executive Vice President

 

8

--------------------------------------------------------------------------------


 

Exhibit A

 

Notice of Repurchase Demand

 

The undersigned holder of Series U Preferred Units hereby irrevocably requests
SL Green Operating Partnership, L.P., a Delaware limited partnership (the
“Partnership”), to repurchase the number of Series U Preferred Units stated
herein in accordance with the terms of the First Amended and Restated Agreement
of Limited Partnership of SL Green Operating Partnership, L.P., as amended from
time to time in accordance with its terms, and the Cash Repurchase Right
referred to therein; and the undersigned irrevocably (i) surrenders such
Series U Preferred Units and all right, title and interest therein and
(ii) directs that the Repurchase Consideration deliverable in accordance with
this Notice be delivered in the name(s) and at the address(es) specified below.

 

The undersigned hereby represents, warrants, and certifies that the undersigned
(a) has good and unencumbered title to the Series U Preferred Units that are the
subject of this Notice, free and clear of the rights or interests of any other
person or entity, (b) has the full right, power, and authority to demand
repurchase and surrender the Series U Preferred Units that are the subject of
this Notice and (c) has obtained the consent or approval of all persons or
entities, if any, having the right to consent or approve such repurchase and
surrender.

 

Number of Series U Preferred Units tendered:       

 

Dated:

 

 

 

 

 

 

 

Name:

 

 

 

(Please Print)

 

 

 

 

 

(Signature)

 

 

 

 

 

(Street Address)

 

 

 

 

 

(City)   (State)   (Zip Code)

 

 

 

--------------------------------------------------------------------------------